DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
In view of the Appeal Brief filed on 07/02/2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/WU CHENG W SHEN/Supervisory Patent Examiner, Art Unit 1628                                                                                                                                                                                                        

Status of the Application
Claims 1-8, 10-15, and 17-25 are pending.

 Applicants' arguments, filed 07/02/2021, have been fully considered and they are deemed to be persuasive. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

(I). Claims 1-8, 10-15 and 17-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "strong" in limitation “strong CYP2D6 inhibitor” recited in claim 6 is a relative term which renders the claim indefinite.  The term "strong" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear as to which CYP2D6 inhibitors fall within the genus recited in claim 6. 


(II). Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the scope of “in the treatment of VMAT2-mediated disorders” as recited in claim 20 in relation to Tardive Dyskinesia recited in claim 1.  It is unclear whether “another therapeutic agent useful in the treatment of VMAT2-mediated disorders” must be useful for a VMAT2-mediated disorder other than Tardive Dyskinesia.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-8, 10-15 and 17-25 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Tetrabenazine for the Treatment of Hyperkinetic Movement Disorders: A Review of the Literature, Clinical Therapeutics, 2012, 34(7), pp. 1487-1504) in view of Tammenmaa et al. (Cholinegric medication for neuroleptic –induced tardyskinesia, Cochrane Database of Systematic Review, 2002, issue 3. Art. No: CD000207), and ARM-TD (Aim to Reduce Movements in Tardive Dyskinesia (ARM-TD), ClinicalTrials.gov Identifier: NCT02195700, July 18, 2014 (v1)).
Rejection
Regarding claims 1 and 15, Chen teaches 9 of 11 studies demonstrating a clinical benefit of administering tetrabenazine for Tardive Dyskinesia symptoms (pg. 1496, left column, second paragraph).   Regarding claims 10-14, Chen teaches patients reporting an improvement based on the global response scale (i.e. global impression of change), which measures responses in motor function (pg. 1496, left column, third paragraph).  Chen does not report any significant adverse effects due to tetrabenazine (e.g. irritability).
Regarding claims 6-8 and 17, Chen teaches “Coadministration with a strong CYP2D6 inhibitor (e.g., ﬂuoxetine, paroxetine, quinidine) may increase levels of some active metabolites, and TBZ dosage reduction may be warranted. TBZ does not seem to have clinically signiﬁcant interactions with other CYP inhibitors.” (See Chen et al., page 1500, right column, lines 3-7).  “Another VMAT-2 inhibitor, NBI-98854 (Neurocrine Biosciences, San Diego, Cali-fornia), is currently in phase 2 clinical testing for the treatment of TDk.” (Chen, et al., page 1496, right column, lines 15-18).  Chen teaches patients reporting an improvement based on the global response scale (i.e. global impression of change), which measures responses in motor function (pg. 1496, left column, third paragraph).  
neutroleptic agents) (pg. 1496, left column, first paragraph).  
Regarding claims 1 and 19-20, Chen teaches the age of patient population from 23 to 82 years, which would be considered to be patients of adult age (pg. 1496, left column, third paragraph).  Chen teaches the mean age of initiation of TBZ was 52.6 (1.9) years (page 1493, right column, second paragraph).
Regarding claims 1, 2-4, and 21-23, Chen teaches a maximum allowable daily TBZ dose of 200 mg, and long-term dosage in a range of 12.5-175 mg (pg. 1493, left column, first paragraph; page 1500, right column).  
Chen does not explicitly teach the following limitations: (i) wherein the subject is sixty years of age or older, and has a history of dopamine receptor antagonist use for at least one month; or wherein the subject is not sixty years of age or older, and has a history of dopamine receptor antagonist use for at least three months recited in claim 1; (ii) the psychiatric illness recited in claim 25, (iii) the administration of deutetrabenazine instead of tetrabenazine; (iv) the administration of two doses daily. 
(i) and (ii): Tammenmaa et al. teaches that Tardive dyskinesia remains a troublesome adverse effect of conventional antipsychotic (neuroleptic) medication. It has been proposed that tardive dyskinesia could have a component of central cholinergic deficiency. Cholinergic drugs have been used to treat tardive dyskinesia (See Background, page 1). Tammenmaa et al. teaches type of participants: People with schizophrenia or any other serious mental illness, diagnosed by any criteria, irrespective of gender, age or nationality who: 1. Required the use of neuroleptics for more than three months. 2. Developed tardive dyskinesia during neuroleptic treatment (diagnosed by any criteria at baseline of the trial and at least one other occasion). 3. 	For whom the dose of neuroleptic medication had been stable for one month or more before the trial and during the trial (see bridging paragraph pages 3-4).  teaches that Beckham 1981 studies with patient with schizophrenia diagnosis who has history of taking antipsychotic dose for more than 4 months, having mean duration psychiatric ill ~17 years, the mean age being 55 years, ranging from 23-77 years old (see page 15). 
.
(iii): Regarding claim 1, ARM-TD teaches a study to determine whether an investigational drug, SD-809 (deutetrabenazine), will reduce the severity of abnormal involuntary movements of tardive dyskinesia (Study Description, pg. 2).  For the clarity of record, both tetrabenazine taught by Chen and the deutetrabenazine taught by ARM-TD are VMAT2 inhibitors (which is recited in instant claim 20, vesicular monoamine transporter type 2) with slight difference in that the structure of deutetrabenazine has some H (hydrogen atom) of tetrabenazine replaced with D (deuterium) (see respective structures provided below).
	         tetrabenazine		        		deutetrabenazine

    PNG
    media_image1.png
    321
    486
    media_image1.png
    Greyscale
      
    PNG
    media_image2.png
    337
    481
    media_image2.png
    Greyscale

(iv) Regarding claim 5, ARM-TD teaches the administration of deutetrabenazine twice daily for 12 weeks, including a dose titration period and maintenance period (pg. 5).  
Regarding claims 10-14, ARM-TD teaches the use of Abnormal Involuntary Movement Scale (AIMS) Score (page 6).  This is taught by ARM-TD to detect and follow the severity of TD over time, the Clinical Global Impression of Change (CGIC) to assess overall response to therapy, and the Craniocervical Dystonia Questionnaire (CDQ-24) to evaluate stigma, emotional well-being, pain, activities of daily living, and social/family life (Outcome measures, pg. 5-6).  

Regarding claim 20, ARM-TD teaches adult subjects at least 18 years old (Eligibility Criteria, pg. 6).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to treat Tardive Dyskinesia in a subject wherein deutetrabenazine is administered instead of tetrabenazine, as suggested by ARM-TD, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do so since ARM-TD teaches that deutetrabenazine can be administered to treat Tardive Dyskinesia, and it would be obvious to try the deuterated version of tetrabenazine, with a reasonable expectation of success absent evidence of criticality of the particular steps.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to treat Tardive Dyskinesia in a subject wherein two doses daily are administered, as suggested by ARM-TD, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do so since such a treatment regimen is a safe and effective means of treatment for Tardive Dyskinesia as taught by ARM-TD (pg. 3), with a reasonable expectation of success absent evidence of criticality of the particular steps.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to treat Tardive Dyskinesia in a subject wherein the subject has an underlying psychiatric illness, as suggested by Tammenmaa, and produce the instant invention.

Regarding wherein clause recited lines 10-12 of claim 1, when the composition is delivered in the same manner as claimed, the effects of the composition would be the same such as improvements in motor function and lack of increased adverse events, as they are a direct result of the components of the composition and the mode of administration which are met by the art, whereby the resulting properties and effects would flow naturally upon completion of active step of administration. 
Regarding the amount of deutetrabenazine recited in claims 1, 2-4, and 21-23, Chen teaches a maximum allowable daily dose of 200 mg, and long term dosage in a range of 12.5-175 mg (pg. 1493, left column, first paragraph).  Even though the range for the dosage amounts as taught by Chen are not the same as the claimed amounts, Chen does teach an overlapping range of amounts, and it has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  It would have been obvious to one of ordinary skill in the art to optimize the amount of deutetrabenazine in order to improve motor function in patients with Tardive Dyskinesia.  Still further, it is obvious to vary and/or optimize the amount of deutetrabenazine provided in the composition, according to the guidance provided by Chen, to provide a composition having the desired properties such as the desired (ratios, concentrations, percentages, etc.).   It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  One of ordinary skill in the art would have been motivated to optimize the dosing of deutetrabenazine in order to reduce abnormal involuntary movements and adverse effects as taught by combined teachings of Chen et al. and ARM-TD.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 

Claims 1-8, 10-15 and 17-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-18, 20-30, and 32-36 of copending Application No. 15/722,208 (reference application) in view of Chen et al. (Tetrabenazine for the Treatment of Hyperkinetic Movement Disorders: A Review of the Literature, Clinical Therapeutics, 2012, 34(7), pp. 1487-1504), and Tammenmaa et al. (Cholinegric medication for neuroleptic –induced tardyskinesia, Cochrane Database of Systematic Review, 2002, issue 3. Art. No: CD000207).
Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims both recite similar methods of treating abnormal involuntary movement by administering deutetrabenazine.  Application No. 15/722,208 is drawn towards methods of treating abnormal involuntary movements by administering deutetrabenazine.  Application No. 15/222,208 recites a method of treating abnormal involuntary movement in a subject having Tardive Dyskinesia, wherein if the subject is male, the subject does not have a QTcF value> 450 ms on a 12-lead electrocardiogram (ECG) at baseline; or wherein if the subject is female, the subject does not have a QTcF value> 460 ms on a 12-lead electrocardiogram (ECG) at baseline, comprising administering to a subject deutetrabenazine in an amount of about 24 mg, wherein administration results in an improvement in motor function.
The claim of Application No. 15/722,208 (filed on 09/04/2020) does not recite Tardive Dyskinesia in a subject wherein the subject has a history of dopamine receptor antagonist use.
Chen et al. teaches Tardive Dyskinesia as commonly characterized by dopamine antagonist use (e.g. metoclopramide, neutroleptic agents) () (pg. 1496, left column, first paragraph).  
Tammenmaa et al. teaches that Tardive dyskinesia remains a troublesome adverse effect of conventional antipsychotic (neuroleptic) medication. It has been proposed that tardive dyskinesia could have a component of central cholinergic deficiency. Cholinergic drugs have been used to treat tardive dyskinesia (See Background, page 1). Tammenmaa et al. teaches type of participants: People with schizophrenia or any other serious mental illness, diagnosed by any criteria, irrespective of gender, age or nationality who: 1. Required the use of neuroleptics for more than three months. 2. Developed tardive dyskinesia during neuroleptic treatment (diagnosed by any criteria at baseline of the trial and at least one other occasion). 3. For whom the dose of neuroleptic medication had been stable for one month or more before the trial and during the trial (see bridging paragraph pages 3-4). Furthermore, Tammenmaa et al. teaches that Beckham 1981 studies with patient with schizophrenia diagnosis who has history of taking antipsychotic dose for more than 4 months, having mean duration psychiatric ill ~17 years, the mean age being 55 years, ranging from 23-77 years old (see page 15). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to treat Tardive Dyskinesia in a subject wherein the subject has a history of dopamine receptor antagonist use, as suggested by Chen et al. (2012) and Tammenmaa et al (2002), and produce the instant invention.
One of ordinary skill in the art would have been motivated to select a patient population wherein the subject has a history of dopamine receptor antagonist use, which are known to be associated with patients with Tardive Dyskinesia as taught by Chen, with a reasonable expectation of success absent evidence of criticality of the particular steps.
This is a provisional nonstatutory double patenting rejection.

Conclusion
Claims 1-8, 10-15 and 17-25 are rejected.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW P LEE/Examiner, Art Unit 1628

/WU CHENG W SHEN/Supervisory Patent Examiner, Art Unit 1628